DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that each embodiment shown, described, and claimed represent solutions to common motivation, and therefore all incorporate species that have a close relationship to one another in design, operation, and effect.  This is not found persuasive because while the species may have a close relationship with each other, they each have a different and distinct structure. While searches for each species may overlap to some extent, the search would be burdensome and longer because the examiner would be to search for each distinct invention or variation. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 recites the limitation "said second engaging surface" in line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it appears that claim 26 should depend from claim 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 and 18-25 of copending Application No. 15/246524 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the table below.
16/354092
15/246524
1, 2
10
3
18
4, 11
11
5, 12
12
6, 13
13
7
24
8, 15
15
9
25
10
10
14
14
17
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferretti  (WO 2014/071462).
Regarding claim 1, Ferretti discloses a canine trail boot, comprising: a boot top (upper portion of CGCS 21); a sole (lower paw-receiving portion of CGCCS 21 including gripping pads 38-42) coupled to the boot top to define a paw receiving space there between; the sole having five pad cups including four digital pad cups and a fifth metatarsal metacarpal pad cup (as seen in Fig. 1-3); each of the five pad cups having a cup base exterior surface that is configured to be in ground contact and an interior surface that is configured to be in contact with a dog's pad, a cup sidewall that rises vertically from the cup base and configured to be substantially out of contact with a flat ground surface and spaced in a portion adjacent to the ground surface by a void (canyon 33) from a vertically rising side wall of an adjacent one of the five pad cups, and a flexible lug coupling the cup sidewall to the adjacent one of the five pad cups in a portion of the cup side wall distal to the cup base (pages 10, 11, 13-15; Fig. 1-6).

    PNG
    media_image1.png
    812
    652
    media_image1.png
    Greyscale

Regarding claim 8, Ferretti discloses that the flexible lug further comprises a generally planar sheet material (sheet of elastomeric material; Fig. 1, 3).
Regarding claim 9, Ferretti discloses that the flexible lug is configured to be sufficiently pliable to permit each pad cup to move both up and down and side to side through at least a functional range effective to mimic independent pad motion in a dog that is relatively uninhibited by adjacent pad cups (page 15).
Regarding claim 2, Ferretti discloses an animal boot, comprising: a boot top (upper portion of CGCS 21); and a sole (lower paw-receiving portion of CGCCS 21 including gripping pads 38-42) coupled 
Regarding claim 15, Ferretti discloses that the flexible lug further comprises a sheet geometry (wherein it is formed of a sheet of elastomeric material).
Regarding claim 16, Ferretti discloses that each of the at least two pad cups are configured to receive a one of a dog's pads therein and the flexible lug is configured to separate each of the at least two pad cups and configured to allow flexure in the flexible lug to permit relative motion between each of the at least two pad cups during movement of the dog (page 15; Fig. 1, 2).
Regarding claim 17, Ferretti discloses that the sole further comprises: a toe (forward toe portion of sole) rising from a leading edge of the paw receiving space; and a tail (rearward portion of sole) rising from a trailing edge of the paw receiving space (as seen in Fig. 5, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrenwood Maloney et al. (US 8,109,241), herein Wrenwood, in view of Oxenberg (US 4,045,888).
Regarding claim 3, Wrenwood discloses a unitary canine boot sole (sole 50), comprising: a mid-base having an exterior configured for ground contact during locomotion; a leading portion (front portion of mid-base) that leads a trailing portion (rear portion of mid-base) and which is distal on the mid-base relative to the trailing portion; a toe (toe lip 110) extending from the leading portion of the mid-base and having a plurality of treads; and a tail extending from the trailing portion of the mid-base.
	Wrenwood does not disclose the specific configuration of the toe treads. Oxenberg teaches that treads on a shoe sole may have a variety of different tread configurations, including a unidirectional (right triangular) configuration. The different configurations provide different traction characteristics (column 4, lines 35-54; Fig. 3-6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the toe treads of Wrenwood unidirectional treads, as taught by Oxenberg, in order to provide a specific traction characteristic, such as improved forward stopping power, in the toe area.
Regarding claim 4, Wrenwood discloses that the tail further compromises treads (Fig. 6), but does not disclose the specific tread configuration of the tail treads. Oxenberg further teaches that treads may have an omnidirectional configuration (column 4, lines 60-64; Fig. 6C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tail treads of Wrenwood omnidirectional treads, as taught by Oxenberg, in order to provide a specific traction characteristic, such as traction in multiple directions, in the tail area.
Regarding claim 5, Oxenberg discloses that the tail further comprises a pair of generally linear treads (two treads as seen in annotated Fig. 6 below) spaced from each other and configured to engage with a ground surface, the pair of generally linear treads further configured to receive and retain a strap 

    PNG
    media_image2.png
    566
    476
    media_image2.png
    Greyscale

Regarding claim 6, Oxenberg teaches that the toe unidirectional treads further comprise a right triangular prism geometry (column 4, lines 50-54; Fig. 6A).
Regarding claim 7, the combination of Wrenwood and Oxenberg teaches that the toe unidirectional treads rise from a toe generally planar portion (Wrenwood; Fig. 6) and the right triangular prism geometry of the toe unidirectional treads further comprises a face of the right triangle prism that is perpendicular to the generally planar portion and faces to the tail. 

Claims 18-22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (US 2011/0265733), herein Paxton, in view of Drennan (US 2014/0173940).

Paxton does not disclose that the cushioning pad is selectively adjustable between a first position and a second position. Drennan teaches a boot (boot 10) having a generally tubular body having a toe end and an open end; means adjacent the open end for contracting the open end (straps 38); and an adjustable cushioning pad (cushion 40) selectively affixed on an interior of the tubular body and extending intermediate the open end and the toe end. The adjustable cushioning pad is selectively adjustable between a first position and a second position when not selectively affixed on the interior of the generally tubular body member, the first position closer to the toe end than the second position (paragraphs 0016, 0022, 0025; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cushioning pad of Paxton selectively adjustable, as taught by Drennan, in order to allow the cushioning pad to be adjusted to legs of different sizes and shapes, improving the comfort and fit of the boot for the individual user.
Regarding claim 19, Paxton discloses that the generally tubular body member further comprises a dog paw region operative to surround the dog's paw and a dog leg region operative to surround the dog's leg, the at least one adjustable metatarsal and metacarpal cushioning pad configured to protrude 
Regarding claim 20, Paxton and Drennan teach a first engaging surface affixed to the interior of the generally tubular body member and a second engaging surface affixed to the at least one adjustable metatarsal and metacarpal cushioning pad, the second engaging surface configured to selectively engage with and readily secure to the first engaging surface (Paxton Fig. 2, 8; Drennan Fig. 2).
Regarding claim 21, Drennan teaches that the first engaging surface further comprises at least a portion of a hook and loop fastener (paragraph 0025).
Regarding claim 22, Drennan teaches a coupler (such as a hook and loop fastener) configured to engage the first and second engaging surfaces together (paragraph 0025).
Regarding claims 25 and 26, the first engaging surface is integral with the generally tubular body member and the second engaging surface is integral with the at least one adjustable metatarsal and metacarpal cushioning pad. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton and Drennan, as applied to claims 18-20 and 22, further in view of Boos (US 2,311,925).
The combination of Paxton and Drennan does not disclose that the coupler is at least one snap. Boos teaches an article of footwear (base member) having an adjustable cushioning member (arch support 8) which is selectively adjustable between a first position and a second position on the footwear. A coupler in the form of at least one snap (snap fasteners 4, 11) is configured to engage first .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton and Drennan, as applied to claims 18-20 and 22, further in view of Song et al. (US 2006/0059726), herein Song.
 The combination of Paxton and Drennan does not disclose that the coupler is a threaded bolt and female coupler. Song teaches an article of footwear (shell 10) having an adjustable cushioning member (corrective wedge assembly 20) which is selectively adjustable between a first position and a second position on the footwear. A coupler in the form of hook and loop fasteners (hook and loop connectors 40, 41), or a threaded bolt (screw 219) and an interiorly threaded female coupler (screw hole 218) is configured to engage first and second engaging surfaces of the two elements (paragraphs 0022, 0028, 0029; Fig. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coupler in the form of threaded bolt and female coupler, as this would be a simple substitution of one type of reversible fastener for another, with the predictable result of providing a strong connection which does not wear out over time.

Claims 10-14 are free from art rejections but are subject to a double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732